

117 S1028 IS: Crumbling Foundations Small Business and Homeowners Assistance Act of 2021
U.S. Senate
2021-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1028IN THE SENATE OF THE UNITED STATESMarch 25, 2021Mr. Blumenthal (for himself, Mr. Murphy, Mr. Markey, and Ms. Warren) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo establish a grant program to provide assistance to prevent and repair damage to structures due to pyrrhotite.1.Short titleThis Act may be cited as the Crumbling Foundations Small Business and Homeowners Assistance Act of 2021.2.Grant program(a)DefinitionIn this section, the term Administrator means the Administrator of the Federal Emergency Management Agency.(b)AuthorizationThe Administrator shall award grants to States to provide assistance to owners of small businesses, condominium associations, and homeowners located within the State to prevent, mitigate, and repair damage to structures that have sustained or may sustain damage due to concrete foundations that contain pyrrhotite.(c)ApplicationA covered State desiring a grant under this section shall submit an application to the Administrator at such time, in such manner, and accompanied by such information as the Administrator may require.(d)Use of fundsA State receiving a grant under this section shall use grant funds to provide full or partial reimbursement to affected owners of small businesses, condominium associations, and homeowners for the costs of prevention, mitigation and repair of damage described in subsection (b).(e)Grant amount and duration(1)AmountEach grant awarded to a State under this section in a fiscal year shall be in an amount of not more than $30,000,000.(2)DurationA grant awarded under this section—(A)shall be for a period of 5 years; and(B)may be renewed for not more than 3 additional periods.(f)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $30,000,000 for each of fiscal years 2022 through 2026.